Citation Nr: 1400231	
Decision Date: 01/06/14    Archive Date: 01/23/14

DOCKET NO.  11-14 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for a skin disability.


REPRESENTATION

The Veteran represented by:    California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Russell P. Veldenz,  Counsel



INTRODUCTION

The Veteran served on active duty from August 1964 to November 1967.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in June 2010 of a Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

The Veteran had requested a hearing before the Board, but the Veteran withdrew that request in writing in May 2011.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran had service in Vietnam from March 1966 to March 1967.  He has filed a claim for service connection for a skin disability.  The medical evidence indicates the Veteran has been diagnosed with scabies, tinea cruris, eczema, and contact dermatitis.  Each diagnosis falls within the scope of the Veteran's claim for service connection for a skin disability.  See Clemons v. Shinseki, 23 Vet. App. 1, 4 (2009).  (scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.)

The Veteran has submitted evidence that he has had a recurring skin rash problem since he returned from Vietnam.  Service treatment records reveal that the Veteran was treated one time for contact dermatitis at Fort Hood after he returned from Vietnam in July 1967.

VA must provide an examination when there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, (3) some indication that the claimed disability may be associated with the established event, injury, or disease, and (4) insufficient competent evidence of record for VA to make a decision.  See McLendon v. Nicholson, 20 Vet. App. 79, 86 (2006).  The threshold for finding that the disability (or symptoms of a disability) may be associated with service is low. McLendon, 20 Vet. App. at 83; Locklear v. Nicholson, 20 Vet. App. 410, 419 (2006).

The Board has therefore determined that VA should provide the Veteran with a VA examination as there is evidence of contact dermatitis in service and evidence the Veteran has a current skin disability, which may be associated with service, but insufficient competent evidence of record for the Board to make a decision.  As the record is insufficient to decide these claims, a VA examination and medical opinion is needed under the duty to assist.

As the case must be remanded for a VA examination, the Board has also determined that any outpatient records from the VA Medical Center (VAMC) in Los Angeles, California, since May 2011 should also be associated with the file.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain records dated since May 2011 from the Los Angeles VAMC and any associated outpatient clinic.  All attempts to obtain these records should be documented in the file.

2.  After the foregoing record development is completed, provide the Veteran a VA examination for a skin disability.  The claims file should be made available to the examiner in conjunction with the examination.  All necessary testing should be conducted.  All pertinent symptomatology and findings must be reported in detail.  A complete rationale for all opinions must be provided.

The examiner is asked to determine the diagnosis of the skin disability, and then, for any diagnosed disability, is requested to offer an opinion as to whether it is at least as likely as not (probability of 50 percent or more), that the Veteran's skin disability is related to service, including Agent Orange exposure, considering the evidence, accepted medical principles pertaining to the history, manifestation, clinical course, and the character of the disability found. 

The examiner is asked to specifically discuss the relationship between any skin disability diagnosed in the Veteran and his Agent Orange exposure.

The examiner is advised that lay evidence of symptoms in and after service, if credible, is competent evidence, regardless of the lack of contemporaneous medical evidence.  Nevertheless there still must be a factual showing that the symptom, for example pain, is derived from an injury, disease, or event in service. 

3.  After the development requested is completed, readjudicate the claim of service connection for a skin disability.  If any benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and a reasonable period to respond, and then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
RYAN T. KESSEL
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

